Citation Nr: 0015089	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for schizophrenia 
reaction, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to June 
1972.

The current appeal arose from an October 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO continued the 
noncompensable evaluation for schizophrenic reaction, 
paranoid type.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (the Board) or by the United 
States Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claim of 
entitlement to a compensable evaluation for schizophrenia is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected schizophrenia (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased (compensable) 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

However, the Board is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 19 (1993).


The record reflects that the RO scheduled the veteran to 
undergo VA examinations in July 1998, September 1998, and 
October 1998, and that he failed to report for such 
examinations.  However, in the December 1998 supplemental 
statement of the case, the RO did not provide the veteran 
with the provisions of 38 C.F.R. § 3.655(b) (1999), which 
regulation addresses the failure to appear for a scheduled VA 
examination.  The Board finds that the veteran must be placed 
on notice of the regulation.

Additionally, the record reflects that the veteran requested 
a hearing before a Hearing Officer at the RO and failed to 
report for the hearing.

In reviewing the record, the Board finds that the veteran may 
have been incarcerated at the time of the scheduled VA 
examinations (and at the time of the scheduled RO hearing as 
well).  Thus, his failure to report to the VA examinations 
and the RO hearing may have been due to his incarceration.  

Therefore, the Board finds that the RO must ascertain if the 
veteran has been released.  If the veteran was incarcerated 
at the time of the scheduled VA examinations, the RO should 
reschedule the examination.  The RO should also ascertain 
whether the veteran still wants a hearing before a Hearing 
Officer at the RO.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ascertain whether the 
veteran is incarcerated and whether he 
was incarcerated at the time of the 
scheduled VA examinations and RO hearing.

2.  If the veteran has been released, the 
RO should write to him and ask that he 
clarify whether he still wants a hearing 
before a Hearing Officer at the RO.  If 
he wants a hearing, the RO should 
schedule one.

3.  If the veteran was incarcerated at 
the time of the scheduled VA 
examinations, the RO should reschedule a 
VA examination.  In the notice to the 
veteran of the VA examination, the RO 
should include the provisions of 
38 C.F.R. § 3.655(b), so that he is on 
notice as to the consequences of failing 
to report for a VA examination in 
connection with a claim for an increased 
evaluation.

4.  If the veteran was not incarcerated, 
the RO need not schedule him for a VA 
examination and should issue a 
supplemental statement of the case as to 
the claim for a compensable evaluation 
for schizophrenic reaction, paranoid type 
and include the provisions of 38 C.F.R. 
§ 3.655(b).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development and 
actions have been completed and if they 
have not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a compensable evaluation for 
schizophrenic reaction, paranoid type.  
The RO should include documentation of 
its consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


